Per Curiam:.
Defendant was convicted, on his plea of guilty, of criminal sexual conduct in the third degree, MCL 750.520d; MSA 28.788(4), and armed robbery, MCL 750.529; MSA 28.797. Thereafter, the trial court sentenced defendant to concurrent terms of 5 to 15 years imprisonment. Defendant appeals as of right.
On appeal, defendant’s first allegation of error concerns the trial court’s failure to advise him of his right against self-incrimination prior to its interrogation of him concerning the factual basis of his plea.
We note initially that the court rule governing *404pleas of guilty, GCR 1963, 785.7, does not impose such a requirement. Although it is true that GCR 1963, 785.7(g) requires the trial court to inform the defendant, prior to its acceptance of the plea, that if the plea is accepted he or she gives up certain rights, including the right to remain silent, the record clearly reflects that, in the case at bar, the trial court informed defendant of his right to remain silent. In this regard, the trial judge informed the defendant as follows:
"The Court: Do you understand if you went to trial, you have a right to remain silent; that means if you didn’t testify or present any evidence whatsoever, there is no one who could say that you were guilty because you didn’t testify or present evidence?
"Do you understand that?
"Defendant Leahy: Yes.”
These statements by the trial judge sufficiently advised defendant that, by pleading guilty, he was waiving his right to remain silent. Guilty Plea Cases, 395 Mich 96; 235 NW2d 132 (1975).
Defendant also contends that the trial court erred in failing to advise him of the sentence consequences of MCL 791.233b; MSA 28.2303(3), popularly known as "Proposal B”. That statute provides that any person who is convicted and sentenced for the commission of any of the offenses enumerated therein, which include criminal sexual conduct in the third degree and robbery armed, is not eligible for parole until he or she has served the minimum sentence imposed by the court, undiminished by allowance for good time, special good time, or parole.
Until recently, there was a split of authority among the various panels of this Court as to *405whether the provision of GCR 1963, 785.7(l)(d), which requires that the court inform a defendant of any mandatory minimum prison sentence prior to accepting a plea of guilty, also requires that the defendant be advised of the mandatory requirements of Proposal B. Compare, People v Solomon, 104 Mich App 695; 305 NW2d 295 (1981), with People v Mitchell, 102 Mich App 554; 302 NW2d 230 (1980).
The split of authority has been resolved by the Supreme Court’s unanimous opinion in People v Johnson, 413 Mich 487, 490; 320 NW2d 876 (1982), wherein the Court held that "GCR 1963, 785.7 does not require advice as to the consequences of Proposal B”. We are governed by this holding and, therefore, must conclude that the trial court did not err in failing to so advise defendant.
Affirmed.